Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Riley et al. US 2019/0107521 A1.

	Riley teaches:
1. A system comprising: 
one or more processors; [para. 0020]
a memory storing instructions which, when executed by the one or more processors, causes performing: [para. 0020]
receiving first yield data for a first portion of an agronomic field, the first portion of the agronomic field having received a first treatment; 
receiving second yield data for a second portion of the agronomic field, the second portion of the agronomic field having received a second treatment that is different than the first treatment; [Fig. 3 test strips A or B]
using a spatial statistical model and the first yield data, computing a yield value for the second portion of the agronomic field, [Fig. 3 field characterization module computes yield for different test strips]
the yield value indicating an agronomic yield for the second portion of the agronomic field if the second portion of the agronomic field had received the first treatment instead of the second treatment; [para. 0033, “The field characterization module can analyze a single trial (e.g., compare the current estimated yield or other field metric against a historic estimated yield value or field metric value for the same growing timeframe), analyze multiple trials (e.g., compare the field metric values for different concurrent trials), or analyze any other suitable set of trials.”]
based on the computed yield value and the second yield data, selecting the second treatment; [para. 0035]
generating a prescription map, the prescription map including the second treatment; [para. 0039]
generating one or more scripts which, when executed by an application controller, cause the application controller to control an operating parameter of an agricultural implement to apply the second treatment.  [Fig. 2 control instructions]

Riley teaches:


	Riley teaches:
3. The system of claim 1, wherein the spatial statistical model is configured to compute yield values as a function of a spatially correlated Gaussian process.  [para. 0042]



	Riley teaches:
4. The system of claim 1, wherein the spatial statistical model is configured to model yield as a function of one or more of percentage of organic matter, pH, cation- exchange capacity, elevation, soil type, or nutrient levels.  [para. 0039]

	Riley teaches:
5. The system of claim 1, wherein selecting the second treatment comprises: computing an upper threshold based on the computed yield value; determining that a yield of the second yield data is greater than the computed yield value and, in response, selecting the second treatment.  [para. 0039]

	Regarding claims 11-15, these method claims recite the steps for applying the features of apparatus claims 1-5 and are rejected on the same grounds and rationale.

	Regarding claim 6, this claim differs from claim 1 in that it is directed towards the selection of the trial or test treatments whereas claim 1 is directed towards comparing the test results and applying the parameters for higher yield to other non-test field areas.

	Riley teaches:
6. A system comprising: 
one or more processors; [para. 0020]
a memory storing instructions which, when executed by the one or more processors, causes performing: 
receiving yield data for an agronomic field, the agronomic field having received a first treatment; [Fig. 2 feature module; Fig. 1B collecting field data step]
for each of a plurality of particular portions of the agronomic field, [Fig. 3 field test identification module] performing: 
using a spatial statistical model and yield data for a separate portion of the agronomic field, computing a yield value for the particular portion of the agronomic field; [para. 0039]
using the yield value and a portion of the yield data corresponding to the particular portion of the agronomic field, computing an average statistical deviation value for the particular portion of the agronomic field; [para. 0045]
based on the average statistical deviation values for each of the plurality of particular portions of the agronomic field, selecting one or more of the plurality of particular portions of the agronomic field as trial portions of the agronomic field; [Fig. 3 field test recommendation module]
generating a prescription map comprising a second treatment that is different from the first treatment in the trial portions; [para. 0039]
generating one or more scripts which, when executed by an application controller, cause the application controller to control an operating parameter of an agricultural implement to apply the second treatment to the trial portions of the agronomic field.  [Fig. 2 control instructions]

Riley teaches:
7. The system of claim 6, wherein the first treatment and the second treatment comprise one or more of a particular seeding population, hybrid type, pesticide application, or nutrient application.  [para. 0039]

	Riley teaches:
8. The system of claim 6, wherein the spatial statistical model is configured to compute yield values as a function of a spatially correlated Gaussian process.  [para. 0045]

	Riley teaches:
9. The system of claim 6, wherein the spatial statistical model is configured to model yield as a function of one or more of percentage of organic matter, pH, cation- exchange capacity, elevation, soil type, or nutrient levels.  [para. 0045]


	Riley teaches:
10. The system of claim 6, wherein selecting one or more of the plurality of particular portions of the agronomic field as trial portions of the agronomic field comprises selecting one or more portions with a lowest average statistical deviation of the plurality of particular portions of the agronomic field.  [para. 0045]

Regarding claims 16-20, these method claims recite the steps for applying the features of apparatus claims 6-10 and are rejected on the same grounds and rationale.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115